DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-10, in the reply filed on June 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-10 are considered in this office action and claims 11-20 are withdrawn as non-elected claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was originated from Applicant’s election without traverse on June 24, 2021.
The application has been amended as follows: 
In the claims:
Claims 11-20: cancelled.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggest all of limitations as claimed.
Re claim 1, the most relevant reference, US 2017/0084631 to Kim et al. (Kim), fails to disclose or suggest a display device in which the pixel electrode directly contacts the portion of the light blocking layer.
As shown in Fig. 4, Kim discloses a display device comprising: 
a substrate SUB;
a light blocking layer CL (formed of gate metal material) disposed on the substrate (Fig. 6A and paragraph 50);
a first insulating layer GI disposed on the light blocking layer CL; 
a transistor T comprising a source or drain electrode D, wherein the source or drain electrode D comprises an extension that overlaps each of the first insulating layer GI and the light blocking layer CL;
a second insulating layer PAS/PAC disposed on the extension; and
a pixel electrode PXL disposed on the second insulating layer PAS/PAC, 
wherein the first insulating layer GI and the second insulating layer PAS/PAC include a contact hole SRH that exposes a portion of the light blocking layer CL and exposes a portion of the extension, and
wherein the pixel electrode PXL directly contacts the portion of the extension.
However, the pixel electrode PXL does not directly contact the portion of the light blocking layer CL. Instead, a common electrode COM directly contacts the portion of the light blocking layer CL.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 12, 2021